Citation Nr: 0522934	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-25 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for a left knee injury 
with a residual scar, currently evaluated at 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

3.  Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from May 2003 and August 
2004 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office in Fargo, North Dakota (RO).

The issue of entitlement to an increased rating for a left 
knee injury with a residual scar will be discussed in the 
Remand section of this decision.  This appeal is remanded, in 
part, to the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On May 5, 2004, prior to the promulgation of a decision 
in the appeal as to the issue of entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss, VA received notification from the veteran that he 
wished to withdraw this appeal.

2.  The medical evidence of record does not show a current 
diagnosis of pancreatitis that is related to military service 
or to a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss have 


been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  Pancreatitis was not incurred in or aggravated by active 
military duty and such a condition is not the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An initial compensable rating for service-connected bilateral 
hearing loss.

By a May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable rating, effective in September 2002.  The 
veteran filed a notice of disagreement to this action in May 
2003, and a statement of the case was issued in September 
2003.  Thereafter, the veteran filed a substantive appeal in 
September 2003.

On May 5, 2004, prior to the promulgation of a decision in 
the appeal, the veteran notified VA via a written statement 
that he had decided to withdraw his appeal as to the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss.  Under the provisions of 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204.  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss, and this issue is dismissed.

Service connection for pancreatitis, to include as secondary 
to diabetes mellitus II.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by 
letters dated in November 2002 and January 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the appellant notified them.  Pelegrini, 17 Vet. App. 412.  
The appellant was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
two 


statements of the case what evidence had been received.  The 
veteran was afforded VA examinations fro his claimed 
disabilities in February 2003 and July 2004.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In a May 2003 
rating decision, service connection was granted for diabetes 
mellitus, type II.

There is no evidence associated with the claims file to 
indicate that pancreatitis was incurred in or aggravated by 
service; nor does the veteran claim that his pancreatitis was 
incurred in or aggravated by service.  As such, service 
connection for pancreatitis cannot be granted on a direct 
basis.  

In this case, the veteran contends that, as diabetes mellitus 
and pancreatitis issues both stem from the pancreas, his 
pancreatitis is caused by his service-connected diabetes.  In 
this regard, service connection may also be granted for 
disability that is 


proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence of record indicates that the veteran had 
a normal pancreas in July 1998.  He was first noted as having 
a pancreas-related ailment in December 1999.  At that time, 
the veteran was noted to have "pancreatic inefficiency."  
He was prescribed pancreatic enzyme supplements.  In April 
1999, the veteran was assigned a provisional diagnosis of 
probable chronic pancreatitis.  However, upon scanning for a 
pancreatic cyst in August 1999, no pathological findings were 
observed.  At a private June 2001 physical examination, the 
veteran reported that he had been taking pancreatic enzymes 
for two to three years.  Approximately one week later, also 
in June 2001, at another private examination, the veteran 
reported a history of pancreatitis, and his enzymes were 
continued.

Upon VA examination in July 2004, the veteran reported a 
history of pancreatitis dating back to 1998.  He reported 
taking pancrelipase.  He indicated that he had abdominal 
discomfort with watery stools and stool urgency.  The veteran 
reported a remote history of alcohol abuse, but that he 
stopped drinking in 1975.  The diagnosis was chronic 
pancreatitis, with exocrine and endocrine pancreatic 
inefficiency.  The examiner found that, "by performance of a 
physical exam and by review of all available records 
inclusive of the veteran's compensation file, it is this 
examiner's opinion that the veteran likely does have a 
chronic pancreatitis."  The examiner then opined, "[T]his 
apparent chronic pancreatitis is less then likely related to 
his diabetes mellitus type 2.  More importantly though it is 
at least as likely as not the result of his alcohol abuse 
history." 

As stated above, the veteran contends that his pancreatitis 
is caused by his diabetes.  The veteran is competent to speak 
to his symptoms, their duration, and their severity.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).  However, he has not been 
shown to possess the 


training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
therefore, does not constitute competent medical evidence.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 195, 201 
(1996); Espiritu, 2 Vet. App. 492, 494-95.

There is no objective medical evidence to support the 
veteran's claim.  Indeed, the VA examiner in July 2004 
concluded that the veteran's pancreatitis was not secondary 
to his diabetes.  Consequently, there is no nexus between any 
current findings of the veteran's pancreatitis and his 
service-connected diabetes mellitus, type II.  Accordingly, 
service connection for pancreatitis, to include as secondary 
to service-connected diabetes mellitus, type II, is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is dismissed.

Service connection for pancreatitis, to include as secondary 
to service-connected diabetes mellitus, type II, is denied.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for a left knee injury with a residual 
scar, the Board notes that the veteran has not only 
complained of pain and tenderness to the service-connected 
left knee scar, but also 


pain and functional limitation of a musculoskeletal origin.  
Upon VA examination in February 2003, the veteran's left knee 
was diagnosed with a chondromalacia patella.  Upon VA 
examination in July 2004, the veteran indicated that the scar 
itself was in addition to the left knee problems, and that 
this area had always been painful since the initial in-
service injury.  The diagnosis of chondromalacia patella of 
the left knee was affirmed.  

In cases were the record reflects that the veteran has 
multiple problems due to service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

The issue of a separate disability evaluation for 
musculoskeletal residuals of the veteran's left knee injury 
has been raised by the veteran.  This issue is "inextricably 
intertwined with the issue of entitlement to an increased 
rating for residuals of a left knee injury, scar, currently 
on appeal.  See Begin v. Derwinski, 3 Vet.App. 257, 258 
(1992).  Therefore, since the veteran's residuals of a left 
knee injury has been rated as a skin disability under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, on 
remand the RO should document in writing whether any left 
knee musculoskeletal and skin disabilities are entitled to 
separate ratings without violating the provisions of 38 
C.F.R. § 4.14 (2004).  

Accordingly, this case is remanded for the following action:

1.  The RO must develop and adjudicate the 
issue as to whether a separate rating may 
be assigned for a musculoskeletal disorder 
of the left knee.  Thereafter, if any 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


